Edward J. Maney, Esq. AZ Bar#12256
Chapter 13 Trustee
101 N. First Avenue, Suite 1775
Phoenix, Arizona 85003
Telephone (602) 277-3776
ejm@maney13trustee.com

                      IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF ARIZONA

In re:                                    )   In Proceedings Under Chapter 13
                                          )
MARK ROBERT VARGOVICH                     )   Case No. 2: 19-BK-10704-PS
                                          )
                                          )   NOTICE OF HEARING RE:
                                          )   DEBTORS OBJECTION TO THE
                                          )   TRUSTEE’S RECOMMENDATION
                                          )   AND CERTIFICATE
______________Debtor(s)___________)           OF MAILING

         NOTICE IS HEREBY GIVEN that a Hearing on Debtors objection to the Trustee’s
Recommendation filed 12/30/2019, Dk#28 , will be held before the Honorable Paul Sala, United States
Bankruptcy Judge, 230 N. First Avenue, 6th Floor, Room 601, Phoenix, Arizona 85003:
         Date:   February 11, 2020
         Time: 10:00 AM
         PLEASE TAKE NOTICE that any response must filed in writing at least seven days
prior to the hearing with the Clerk of the Bankruptcy Court:

                                      Clerk of Court
                         UNITED STATES BANKRUPTCY COURT
                              230 N. First Avenue, Suite 101
                              Phoenix, Arizona 85003-1706

and served upon the Chapter 13 Trustee. The Chapter 13 Trustee to serve this notice to debtor(s)
                                                                           Digitally signed by
and debtor(s) counsel.
                                                     Edward J. Edward J. Maney, Esq.
Dated: See Electronic Signature:
                                                     Maney,       Esq.   Date: 2020.01.07
                                                                         10:21:47 -07'00'
                                                     _________________________
                                                      Edward J. Maney, Esq.
                                                      101 N. First Avenue, Suite 1775
                                                      Phoenix, Arizona 85003
                                                      (602) 277-3776 Ext. 213




Case 2:19-bk-10704-PS         Doc 30 Filed 01/07/20 Entered 01/07/20 11:20:25               Desc
                               Main Document     Page 1 of 2
              CERTIFICATE OF MAILING FOR CASE NO. 2: 19-BK-10704-PS

       Edward J. Maney, CHAPTER 13 TRUSTEE (hereinafter the “Trustee”), hereby certifies

that a copies of Notice of Hearing was mailed on January 7, 2020 to following parties:


Mark Vargovich
412 W. Standage Drive
Payson, Arizona 85541
Debtor

Nathan A. Finch, Esq.
CATALYST LEGAL GROUP, PLLC
1820 East Ray Road
Chandler, Arizona 85225
Debtor’s counsel

Copies of the foregoing mailed (see electronic signature below) to the following:


                                                            EDWARD J. MANEY, Digitally signed by
                                                           Edward J. Esq.    Edward J. Maney,
                                                            CHAPTER 13 TRUSTEE

                                                           Maney,      Esq. Date: 2020.01.07
                                                           _____________________________
                                                                                    10:21:57 -07'00'
                                                            Edward J. Maney, Esq. #012256
                                                            101 N. First Avenue, Suite 1775
                                                            Phoenix, Arizona 85003
                                                            (602) 277-3776Ext. 213




Case 2:19-bk-10704-PS        Doc 30 Filed 01/07/20 Entered 01/07/20 11:20:25              Desc
                              Main Document     Page 2 of 2
